Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s RCE of 10/22/2021. Claims 9-13, and 17-18 are pending and rejected.  Claims 1-8 and 14-16 are cancelled.  

Priority
	Applicant’s claim of priority as a national stage 371 application of application of PCT/EP2016/075879 filed 10/27/2016 which claims priority to application DE1020152220079 filed 11/09/2015 in the Germany is acknowledged.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

      
Claims 9-13, and 17-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

in the rigid region a ratio of clutch movement to movement of a disengagement element is greater than the ratio of clutch movement to movement of the disengagement element in the soft region, and”CL9 L13-14); -Is applicant referring to a linear displacement change, a voltage change, a pressure change, a slip ratio change?  
	The dependent claims are inheriting there indefiniteness from their independent base claim, 

Allowable Subject Matter
	Claims 9-13, and 17-18 distinguish over the prior art and would be allowable if the indefiniteness issues are corrected. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowable subject matter:  The prior art does not disclose nor suggest in combination: 
A method for operating an electrohydraulic transmission clutch of a motor vehicle, comprising:
setting a hydraulic pressure for a clutch operation, by way of a regulating device of a controller as a function of a clutch signal , moving a disengagement element of the transmission clutch through a soft region into a rigid region -after a rigid point, or vice versa 
wherein, as a function of the clutch signal, the regulating device generates a preliminary target value signal for the pilot control generates a pilot control signal as a function of the movement in the rigid region a ratio of clutch movement to movement of a disengagement element is greater than the ratio of clutch movement to movement of the disengagement element in the soft region, and  wherein the pilot control is active only in the soft region 
of particular interest is Erhard which teaches: A method for operating an electrohydraulic transmission clutch of a motor vehicle, comprising:
setting a hydraulic pressure for a clutch operation, by way of a regulating device of a controller as a function of a clutch signal , moving a disengagement element of the transmission clutch through a soft region into a rigid region -after a rigid point, or vice versa 
wherein, as a function of the clutch signal, the regulating device generates a preliminary target value signal for the pilot control generates a pilot control signal as a function of the movement signal, and the preliminary target value signal and the pilot control signal are combined to give a final actuating value signal for the pressure and Erhard suggests: wherein the pilot control is active only in the soft region.  But Erhardt neither teaches nor suggests in combination with other art: wherein in the rigid region a ratio of clutch movement to movement of a disengagement element is greater than the ratio of clutch movement to movement of the disengagement element in the soft region.  And actually has these ratios to be greater in the soft region. 
Of further interest is Matsubara et al. which teaches: wherein the pilot control is active only in the soft region.wherein the pilot control is active only in the soft region.  But Matsubara et al. neither teaches nor suggests in combination with other art: wherein in the rigid region a ratio of clutch movement to movement of a disengagement element is greater than the ratio of clutch movement to movement of the disengagement element in the soft region.  And actually has these ratios to be greater in the soft region. 

Response to Amendments/Arguments
	Applicant’s amendment was sufficient to overcome the prior art rejections.  
	However, applicant has introduced 35 USC 112(b) indefiniteness problems.  
It is not apparent what clutch attribute applicant is attributing in having a greater ratio “wherein in the rigid region a ratio of clutch movement to movement of a disengagement element is greater than the ratio of clutch movement to movement of the disengagement element in the soft region, and”CL9 L13-14; -Is applicant referring to a linear displacement change, a voltage change, a pressure change, a slip ratio change?    At least 2 of these possible scopes are expressly disclosed in applicant’s specification paragraphs 7 and 16 so they do exist.  Applicant should tighten is language up so as to either claim broadly to encompass plural such as:
“wherein in the rigid region a ratio of clutch movement to movement of a disengagement element is greater than the ratio of clutch movement to movement of the disengagement element with respect to linear displacement or pressure in the soft region.  

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered. 
	Any inquiry concerning this communication or earlier communications from the

6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655